Citation Nr: 0125339	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $3787.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from March 1954 to July 
1957. This matter comes on appeal from a March 2000 decision 
by the Committee on Waivers and Compromises (COW) at the Los 
Angeles VA Regional Office.



FINDINGS OF FACT

1. The overpayment of improved disability pension benefits in 
the amount of $3787 was due to fault on the part of the 
veteran.

2. As of March 2000, $2190 of the debt had been recouped.

3. Collection of the remaining debt in the amount of $1,597 
would cause the veteran undue financial hardship. 

4. Recovery of the remaining debt would defeat the purpose 
for which VA disability pension benefits are intended.

5. No significant unjust enrichment of the veteran would 
result from waiver of the remaining debt.

6. The veteran did not relinquish a valuable right or incur a 
legal obligation based on his receipt of the VA benefits in 
question.


CONCLUSION OF LAW

Recovery of an overpayment of improved disability pension 
benefits in the amount of $1597 would be against the 
principles of equity and good conscience. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
documents necessary to reach an equitable decision. 
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for waiver of recovery of an overpayment 
of VA benefits. The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.
As a preliminary matter, the Board notes that the veteran has 
not disputed the creation of the debt or the amount of the 
debt in question.  The veteran contends that repayment would 
cause him financial hardship.  

Applicable regulations provide that it is the responsibility 
of the pension recipient to notify VA of all circumstances 
that will affect the entitlement to receive the rate of the 
benefit being sought, and such notice must be provided when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. §§ 3.277, 3.660(a)(1) (2001).  

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not to be all-inclusive:

1. Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  

4. Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

A review of the record reflects that the Committee found no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of this overpayment.  
Following a comprehensive review of the record, the Board 
also finds no evidence to indicate or suggest fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  Thus, the Board must 
consider whether a waiver of recovery of overpayment would be 
against the principles of equity and good conscience.  

Although the veteran did not demonstrate bad faith, there was 
fault on his part in the creation of this overpayment.  The 
veteran was notified and instructed that he should inform VA 
immediately of any changes in his income.  Despite such 
notice and instructions, the veteran failed to promptly 
report his receipt of Social Security benefits in November 
1998.  When the RO discovered the veteran had received 
unreported income, it took appropriate action to immediately 
adjust the veteran's pension payments.  Thus, fault in the 
creation of the debt rests with the veteran.  

Consideration must also be given to whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  The most current financial status report, albeit 
incomplete, suggests that the veteran's monthly income is 
approximately equal to his monthly expenses. The veteran also 
reported that his assets were limited to $165 on hand. He had 
a debt of $281 which he was unable to pay. As of the March 
2000 COW decision, the remaining debt owed to VA was $1597. 
Notwithstanding that the record does not show a clear picture 
of the veteran's current financial status, given the 
veteran's limited income and assets, it is reasonable to 
conclude that recovery of the remaining debt would result in 
financial hardship. 

The Board acknowledges that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the veteran's unjust enrichment to some degree, but also 
notes that such recoupment would defeat the purpose of the 
award of VA disability pension benefits, that is, to provide 
a measure of financial security for veterans of a period of 
war who have limited financial resources. Further, the 
veteran in this case did not, according to the available 
record, change his position to his detriment as a result of 
the award of pension benefits.  

Based on the record in this case, the Board is persuaded that 
recovery of the overpayment at issue would be unfair.  The 
Board finds, therefore, that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), 
that waiver of recovery of the remaining overpayment in the 
amount of $1597 is in order. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of 1587 is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

